European ports policy (debate)
The next item is the report by Josu Ortuondo Larrea, on behalf of the Committee on Transport and Tourism, on a European ports policy.
Madam President, Commissioner, ladies and gentlemen, along around one hundred thousand kilometres of coast in the united Europe, we have more than one thousand two hundred merchant ports, as well as several hundred more dotted along the thirty-six thousand kilometres of internal waterways. 90% of our international trade passes through them, as well as 40% of the tonnes per kilometre of intra-Community trade.
Ports generate half a million jobs and guarantee the development of entire regions. They are also key for the regular passenger and ferry services, which provide social cohesion for the islands and other territories that are more easily and more sustainably reached by sea. There is therefore no doubt that we are talking about a sector that is of great importance for our well-being. Nevertheless, our ports are facing major challenges, including the increase in international demand for transport, which is increasing even faster than the rate of global economic growth.
In this context it is worth mentioning the advances in navigation technologies, logistical telecommunications and exploitation, the commitment to reduce pollution and greenhouse gases, securing new investment and the need to bring training up to date for the staff that manage and deal with these aspects. However, ports also have the challenge of maintaining dialogue and coordinated action with their respective surrounding areas, neighbours, cities and regions, and to develop the best possible connections and convenience in relation to other modes of transport, for their mutual benefit and in order to seek the most harmonious and sustainable planning solutions.
The ports are also part of our internal market, and they therefore have to comply with the relevant Community parameters. The Committee on Transport and Tourism, which appointed me as rapporteur for this matter, wished to produce an own-initiative report, which, having been debated and agreed by the various groups is now being put before the plenary sitting of the European Parliament.
In our analysis we considered that the European ports policy should aim to promote competitiveness in maritime transport and the provision of high-quality, modern services, promoting safety, fast services, low costs and respect for the environment, creating a European maritime transport space without barriers.
We believe that technological and economic progress and the widening of the Panama Canal will accentuate the current trend towards larger vessels, and will bring about changes in the international routes. We also believe that at the same time, in Europe, where there are not many ports that are deep enough to allow large vessels to operate there, there will be development of intermediate ports and also small and medium-sized ports, thus boosting cabotage and river transport.
For this future we need an integrated European policy to boost regional competitiveness and territorial cohesion, and efforts need to be redoubled to reduce water pollution and CO2 emissions, therefore we are asking for the current fuel to be replaced by diesel by 2020. We need the port authorities to cooperate with each other and with the local and regional authorities and transport sector associations, not only maritime and river transport, but also rail, air and road transport.
We consider that the legal certainty of the Community legal framework in the maritime field, flowing from the international legal framework, depends on the speedy approval of the Erika III maritime package, and we ask for this to be done with the greatest of urgency and the greatest possible consensus.
European ports are sometimes in competition with ports in third countries that have discriminatory policies; we therefore need a list of bottlenecks. We understand that technological changes will have major financial implications, and that therefore the regions should also be able to use the structural funds in order to finance the acquisition of advanced technological installations, create jobs in innovative fields and rehabilitate urban areas freed up by the transfer of port facilities.
We are in communication with the Commission in order for it to publish guidelines for State aid to ports in 2008, distinguishing between access and defence infrastructures, which should be exempt, and project-related infrastructure and superstructure, and so that aid for environmental improvements or decongestions and reducing the use of roads should not be considered as State aid, or when it is essential, as in the case of islands, in order to ensure cohesion.
We approve the extension of the transparency requirements in this respect, but instead of an absolute obligation we ask for ports that do not reach a reduced minimum threshold for annual revenue to be exempted.
Finally, we support port workers being provided with a recognisable qualification and we ask the European social dialogue committee to address these issues.
Member of the Commission. - Madam President, let me begin by thanking the Committee on Transport and Tourism for setting out its vision of ports policy, and Mr Ortuondo Larrea, the rapporteur, for his report. The report acknowledges the efforts made by the Commission in developing a genuine European ports policy, and that is what unites us.
The communication on a European ports policy is a response to the sector's needs and concerns as identified by the Commission following a broad consultation of the port sector from November 2006 to June 2007. The consultation results showed that there was agreement on the challenges faced by European ports: an increased demand for international transport, technological change, commitments to reduce greenhouse gases and other emissions, the need for dialogue, the need to ensure a level playing field.
To face these challenges, we need an effective and efficient European port system. The communication is intended as an inventory of the state of play in the port sector, which is characterised by great diversity in terms of the size, role, traffic and management methods. Parliament's report rightly notes this diversity. As the communication clearly states, the Commission has no intention of interfering with this diversity.
I agree with Parliament that the importance of our ports is linked not only to economic factors but also to the role of ports in society. Indeed, Parliament highlights the importance of ports, not only for maritime river and intermodal transport in Europe and internationally, but also as a source of employment and a factor in the integration of the population.
It logically follows that the sector lends itself to a Europe-wide approach. The measures announced in the communication, which the industry agrees with and even clearly calls for, need to be implemented: guidelines on state aid, guidance on the application of environmental legislation, the European Maritime Transport space without barriers, and social dialogue. We have already started, and we are striving to achieve tangible results in the near future.
The Commission has adopted a communication proposing a clear framework and an action plan enabling European ports to face the challenges of today and tomorrow, to attract investment, and to contribute fully to co-modal transport chain development.
I am firmly convinced that the communication and the practical measures it will generate will produce positive and beneficial results, ensuring that European ports continue to play a pivotal role in the logistics chain and as centres of growth and employment.
draftsman of the opinion of the Committee on Regional Development. - (FR) Madam President, ladies and gentlemen, as draftsman of the opinion of the Committee on Regional Development, I would sincerely like to congratulate Mr Ortuondo on his main recommendations for the necessary development of European ports. I would also like to congratulate him for taking on board all of our proposals and I thank him on behalf of all my colleagues.
Within the EU, the free movement of goods and people is essential for our growth and also demonstrates our solidarity. The goods transport chain - 90% of international trade and transport - requires that each link, each node, is optimised in view of this rate of flow. The 21st century port is not escaping the impact of this new mobility. As a part of the city, it has to be integrated into the sustainable planning of cities, in accordance with the main stated, proactive, objectives of the fight against climate change. As a part of regional development too, it must be optimised in view of the integrated approach in the Leipzig Charter. The European Ports Policy, which we are pinning our hopes on, must therefore respond to this important need as well as to the objectives set in this report, and must thus be integrated into our general approach.
on behalf of the PPE-DE Group. - (NL) Madam President, Commissioner, ports in Europe are a driving force for the economy. No less than 90% of Europe's international trade takes place via the ports. This must hold appeal for Mr Mandelson, as Commissioner for External Trade. Every year sees the transhipment of more than 3 million tonnes of goods from all over the world. The ports employ more than half a million Europeans. The growth figures are still substantial. Growth brings opportunities, but also problems: available infrastructure, good hinterland connections, environmental capacity. This is the very reason why it is so important that Europe does not hinder ports but help them and solve their problems.
This does not require a Directive on port services, or legislation, but it does require clear guidelines. It is important that the European Commission speed up the process of adopting guidelines on unclear and sometimes even inconsistent environmental legislation. Vague terminology and inconsistent wording make for judicial appeals procedures and bring important projects to a standstill. The Commission has yet to name a date for presentation of these guidelines. Can it provide any clarity on this point this evening?
It is also important to introduce guidelines for state aid. A level playing field between European ports is an essential precondition. Transparency requirements are also important with regard to ports. The Group of the European People's Party (Christian Democrats) and European Democrats supports the European Commission and opposes the enforcement of thresholds advocated by our rapporteur. We shall therefore be voting against these parts of the report. We shall also be voting against the amendments by the Confederal Group of the European United Left/Nordic Green Left, as they are contrary to sound proposals by the Greek Government, and it is wrong for the European Parliament to put paid to these. My Greek colleague will discuss this in a minute.
Madam President, Commissioner, ladies and gentlemen, I would like to congratulate the rapporteur on the quality of his report and thank the various members for their openness and their contributions, particularly that of Willi Piecyk, who recently passed away. In 2006 Parliament rejected the proposal on market access to port services for the second time. At the time it opted for measures favouring greater transparency, healthier competition, less precarious work, better employee qualifications and improved safety, and emphasised that unregulated liberalisation of the European port system is counterproductive. This report reinforces this position.
As the shadow rapporteur for the Socialist Group in the European Parliament, I have always upheld the following points that are raised in the final report: the need to use existing opportunities in terms of European funding or State aid to develop and purchase advanced and environmentally-responsible facilities and to better integrate them into the European port network; the need for local and regional authorities to make use of the possibilities their ports offer to develop their regions, creating more transport intermodality and competitiveness between ports; the need to improve current social conditions in the maritime sector, in particular through better training, lifelong learning and better safety conditions in the workplace; the need to enhance the European Union's competitive position as a global maritime power, in particular by strengthening regulatory frameworks in the area of maritime safety and financial incentives, rules to aid public or private investors from various backgrounds; improving the adaptation of existing ports to strict environmental requirements, in particular in terms of reducing greenhouse gases; strengthening the current regulatory framework for ports, as variables determining the global equilibrium; adapting the European port system to extremely rapid technological development without disregarding the environmental impact; accepting that some investments by public authorities may not be seen as State aids, for outermost regions and islands, when they are essential to ensure economic, social and territorial cohesion, as long as they do not benefit a single user or operator, and recognising the specific situation of outermost regions as recognised in the Treaty on European Union.
Madam President, the Group of the Alliance of Liberals and Democrats for Europe supports the Commission's new European ports policy strategy. Now that two proposals for the Ports Directive have failed, this must be rethought. In addition, the series of consultations arranged by the Commission, in which all port stakeholders have taken part, has demonstrated the need for clarification of both the government support rules, in order to ensure equal competition between the ports, and the environmental rules. Therefore, it is the correct strategy at present for the Commission to prepare guidelines for state support. Decisions need to be made concerning many details. There may be questions about how far into a port a road is considered a public project and the point at which this becomes the port's responsibility. The guidelines must give clear answers to this type of question. It is important that there is openness and transparency in questions concerning state support and I would like to give my wholehearted support to the rapporteur's recommendations in this connection.
The Commission will also provide clarification on how EU environmental legislation is to be interpreted in relation to port expansion and development. In terms of the overall picture, port expansions improve the environment by promoting maritime transport, which is more environmentally sound. Naturally, the development of ports should not be at the expense of the environment. Greater clarity will also ensure that environmental matters do not arise that in reality are merely aimed at delaying and complicating port expansion - matters that have not been raised out of genuine concern for the environment.
The Commission will promote the development of a port network and ensure the development of good supporting investments. How we get goods to and from ports is a major problem and good traffic links on land should be better reflected in the EU's support programmes in future, not only in regional support but perhaps also in a programme such as Marco Polo.
We will increase the efficiency of the ports through increased use of new technology and by reducing bureaucracy. In addition, I think that it would be a good result for the consultation process if the dialogue between the social partners could be more constructive in future. To be a port worker is to be a part of a culture, but at a modern port it is also a highly specialised job that is performed in a dangerous workplace. This requires a focus on qualifications and training. I also think that it is good that training has become a part of the toolbox launched by the Commission. I would like to wish Mr Ortuondo luck with an excellent report and look forward to the Commission implementing the action plan.
on behalf of the GUE/NGL Group. - (PT) Madam President, we cannot go along with the assessment of this European Commission initiative, as we consider it is attempting, as a last resort, to promote the liberalisation of port services at European Union level. In its communication, the Commission states how it faced the challenge of the need to reconcile ports' and development management with transparency, competition and the body of EU law in general, as well as the establishment of a real internal market for maritime transport in Europe, for which it will put forward a legislative proposal, that is to say, the objective is to extend the inclusion of port management in the competition rules of the European Union's internal market.
Obviously the Commission does not have the power to privatise. However, it seeks to create the conditions so that when privatisations do occur, they do so within the framework of the European Union through the liberalisation of port services, for example, as regards service concessions in the ports sector, and I quote, 'so that it does not limit open competition beyond what is required' or as regards public financing for all merchant ports, and I quote, 'irrespective of their ... turnover'.
For this reason, we believe that explicit mention should be made in the European Parliament report of the rejection of any new attempt to liberalise port services at European Union level as regards public financing, port concessions, technical-nautical services or cargo handling services. The ports sector is a public service of strategic importance for economic and social development, the environment, the defence and sovereignty of each Member State, which is why it should not be liberalised at EU level.
Madam President, I should like to start by thanking Mr Ortuondo Larrea for his report on a European ports policy. I wish to note with regard to the report that the unfair competition between European ports must be stopped. It is unacceptable that one European port should have to support itself commercially whilst another lives on state aid.
My first request to the European Commission is connected with this. Can Commissioner Mandelson promise that he will publish the guidelines for state aid to ports before the end of 2008?
I should also like to urge the European Commission to publish guidelines on the application of Community environmental legislation by 2008. At the moment, the complexity and lack of clarity of this legislation is standing in the way of the development of Europe's ports.
(PL) Madam President, I am an MEP who comes into contact with the maritime economy on a daily basis. Ports are of major importance not only for transport in Europe, but also as an important element in the economy and a source of employment. Sea transport and sea ports contribute to and bind together the single EU market and the world economy. Their effective functioning and continuing development are of fundamental importance for the competitiveness of the European Union, and for Europe, in a world where globalisation is proceeding. Although the cross-border scope of the sector requires the coordination of a ports policy at European level, the foundations of this policy cannot be laid without reference to local and national needs. In view of this, it is with moderate optimism that I accept the, after all, limited means of influence of the European Union on individual Member States in the form of soft law - in other words, guidelines and the removal of administrative hurdles for an integrated or sustainable maritime policy.
(GA) Mr President, I welcome the Commission's initial recommendation. It is a very useful document and I would like to congratulate the Rapporteur on his hard work in preparing this report. The report emphasizes that ports are an essential infrastructure. There are more than 1,200 mercantile ports in the European Union employing half a million people directly or indirectly. I would like to welcome the section of the report that emphasizes the importance of good inland connections with the ports. In Ireland, for example, there are hardly any rail connections with the ports and there is no connection with the national airports or with the international airports. The Minister for Transport in Ireland, who is a member of the Green Party, admitted that the situation in Ireland as regards carbon emission is very bad and getting worse and will no doubt worsen considerably because of the transport situation. This is caused, no doubt, by the absence of rail links between the ports and the airports. Exporters and importers in Ireland have no choice but to use motor vehicles and this is scandalous. I am always very pleased when the Transport Committee publishes reports like this which endorse the European Union's environment legislation.
(PL) Mr President, may I take the liberty of thanking Mr Ortuondo Larrea for his report. I do this as one of the instigators, two years since, of the rejection of the draft directive on access to port services.
I am in favour of treating ports as an element of the infrastructure, and thus also of the public sector taking strategic responsibility for port development. Ports do not have to be state-run, but the public sector must take responsibility for them. It also suits me that we are talking about public aid. That may perhaps be something we need, and the rules of the game will undoubtedly serve us well.
I would like to emphasise the importance of stabilising the conditions for port employees. This is a group of people who, along with the port as an infrastructure element, create a source of economic potential. The final element to which I wished to draw attention is the need to modernise access to ports - in other words, roads, railway lines and inland waterways - to establish a multi-modal transport hub.
(ET) I would like to thank the rapporteur and I hope that this report is successful this time.
My home country, Estonia, is also a maritime country and I am pleased that this report focuses on debottlenecking in the port sector in several Member States.
Ports are of great importance to economic and social development and to the competitiveness of the whole European Union, but we will only be able to cope in a world of global competition if we are above average in terms of innovation and best in terms of quality.
In a maritime country, maritime matters are an inseparable part of a complex logistical system and are an integral part of the country's overall economic system. Maritime transport is an important means of transport within the European Union as well, and on that basis I welcome the initiative to establish a single maritime transport space without barriers.
I am of the view that the European Union should not place short-sea shipping at a disadvantage compared to other forms of transport and that Community-cleared goods should not be subject to further customs inspection in Europe.
It is necessary to establish common rules governing the activity of European Union ports. However, by the same token, it is important for the European Union to give greater support to its own ports to counter unfair competition from third-country ports.
One of the important terms in a debate on ports is 'maritime safety'; improvements to this are required and cooperation between maritime rescue coordination centres must unquestionably be improved.
I hope that all the steps highlighted in the report - my allotted time of two minutes does not allow me to address them all of course - help to increase the competitiveness of European Union maritime transport and contribute to the development of a European ports policy.
(SV) Madam President, when the Ports Directive was up for debate in 2006, the June List clearly and emphatically voted against it. The reason for our opposition to the directive is that the ports of Europe already work well and are competitive even from an international perspective. The report we are now debating contains several elements which were included in the Ports Directive that we voted against. Furthermore, the report contains many proposals which are as worrying as they are undesirable.
For example, it is proposed that Community-cleared goods are to be exempt from customs controls. This is a major problem, particularly regarding the smuggling of drugs, for example. It should be up to each Member State to decide whether a container is to be opened or not.
This is a report which stinks of unnecessary regulation, hidden protectionism and major costs for the taxpayer. Therefore I urge you all to vote against it tomorrow.
(IT) Madam President, ladies and gentlemen, towns and cities have developed around our ports, and these ports are linked with the development of our people. It is vital therefore that our ports should be exemplary and legitimate and operate in strict accordance with the law.
Unfortunately, I must point out that there are two ports in Italy, Naples and Gioia Tauro, that have been found to be in serious breach of the law. Organised illegal imports of products take place, from China, for example, and this then undermines the economic fabric of the country. Then there are the Mafia organisations that organise clearly illegal imports of drugs and weapons and continue to undermine the economy and law and order of our country and Europe as a whole.
Therefore, the authorities and the European Parliament should keep a close watch on these situations, where disorder still reigns, unfortunately, the Mafia rules and there is no control or proper regulation.
(NL) Madam President, Commissioner, rapporteur, ladies and gentlemen, I think that the proposal on the table is better than the document presented last time. It contains much more scope for decentralisation of responsibilities. This also increases the role of Member States - and, as a member of the Committee on Regional Development, it is this that I should like to discuss once more.
What strikes me is that the position of ports is very clearly defined on the one hand, but that on the other the necessary hinterland connection lags behind in a number of cases. One example is Antwerp here in Belgium and the Ruhr area. The activation of the Iron Rhine - the railway link that would finally put an end to the constant stream of containers that cars find in front of them on the motorway - has been under discussion for years. The situation is ridiculous: things could be different, but the main responsibility lies with the nation-states.
This also goes for the Netherlands, where the Betuwe Line - in which billions of euros were invested - has been laid from Antwerp to the Ruhr area. Imagine my amazement: the optimum interconnection is lacking at the German border. Surely this is something we need to discuss. In view of the growth in international transport via the ports, those arteries, we must adopt a stricter integrated approach.
I know that the European Commission is working on a document regarding the territorial cohesion that must be realised not only in Western Europe, the old Member States, but also in the new Member States and beyond. There is easily scope for a little more direction in this. I am not talking about hard law and regulations, but a way to review each other's responsibilities. Nor am I talking about spending money from the Structural Funds. Billions of euros are being channelled into port development and clusters without coordinating this properly with the hinterland. This is the message I wish to convey. May I ask the Commissioner whether this priority area features in the Green Paper on Territorial Cohesion to be presented in October?
(RO) I would like to congratulate the Rapporteur for the work and effort submitted in drafting this document.
Maritime transport and ports represent two key components of the chain linking the European single market with the world economy and they are essential for handling 90% of Europe's international trade. From the perspective of regional development, ports represent one of the essential elements of cohesion in Europe, both due to the development of tourism capacity and the creation of over half a million jobs, which both dynamize and develop ultraperipheral regions.
In this context, aspects such as improving the image of ports and their better integration into urban life, their modernization by taking advantage of the possibilities provided by FEDER and the cohesion funds, as well as the involvement of local and harbour authorities in water and air quality management, contribute essentially to regional development.
For a competitive European policy, an integrated perspective is necessary, by correlating economic, environmental, social and security aspects. We should also not neglect the stimulation of cooperation programmes within the Union's neighbourhood and enlargement policy, as well as connecting the port areas to the Trans-European transport networks.
In the end, I would like to call attention to the Black Sea ports which, although they successfully meet all requirements for terminals, still need to be doubled by inland ports and waterways to facilitate the multimode transport and trade with Member States not bordering the sea.
Thus, I consider that the Danube represents a potential to be turned to good account with a view to building a logistic corridor linking the Black Sea region, Europe's Eastern gate, with Western Europe. Consequently, the Union should give special attention to the Black Sea region, which could become a pole of growth and development for Europe, thus contributing to the reduction of disparities between the ultraperipheral and the central regions.
Madam President, as the report rightly points out, ports are not only important for transport but also provide our citizens with jobs, have a significant impact on our economies, and are strategic for the security and defence of our Member States. In terms of policy, we should primarily focus on their modernisation and development of the sector which includes all of the other logistic operations that are interconnected with ports. With the expansion of any industry, we should always keep the environment in mind, especially when our maritime and waterways are involved. While our policy may protect the environment and the social impact, we should address the problems associated with the non-EU countries which impede on our success in this sector by not applying the same rules and safeguards.
Madam President, paragraph 44 of this report calls on Member States to employ a trans-border approach to the use of existing capacities when co-financing port infrastructure.
In simple terms, that means that one state should not duplicate and prejudice existing neighbouring facilities. Yet that is precisely what is set to happen in my constituency of Northern Ireland - which is an area that the Commissioner knows well.
Warrenpoint on Carlingford Lough has been built up, particularly through recent high investment, into a very successful roll-on, roll-off ferry port. Just six miles away at Greenore in the Republic of Ireland, on the same lough, it is proposed to duplicate those facilities with public money, through a company that is part-owned by the Dublin Government.
I hear a lot from Ireland's politicians about wanting to help and cooperate with Northern Ireland, so have to ask why it is they are trying to supplant and destroy our port at Warrenpoint.
I hope the Commission will take an interest in this matter and look out for the state aid issues, and that it will realise that such action is totally incompatible with any sensible ports policy.
(EL) Madam President, without competing ports, the EU will not be able to meet the challenge of globalised trade - 90% of our imports are imported by sea - neither will it be able to decongest its major roads in favour of sea routes.
However, the ports will finally have to emerge from the Stone Age. They must stop being hostage to trade unions and must operate transparently, cut red tape and open up to more commercial horizons.
The Greek Government has set in motion a very ambitious programme to transfer parts of port operations to independent, private operators, who will bring a new dynamism not only to the Greek economy, but also to the wider area of South-East Europe.
I would therefore like to urge my fellow Members to support this option and reject the amendments of many left-wing Members aimed at undermining and diminishing the importance of the Greek programme for sea ports.
Madam President, I warmly welcome this report. An integrated ports policy is necessary to boost trade and investment, while taking advantage of the environmental benefits of maritime transport. There are also massive gains to be made by greater cooperation between ports and different Member States.
In my own city of Cork and ports there, there is a proposal for a new service between that port and a port in Spain. Currently there is no roll-on roll-off link between these Member States. The benefits will accrue not only to Ireland and Spain, but also to the UK and France. Road freight between Ireland and Spain must now pass through the UK and France, adding to the congestion on their roads. Road freight will be taken off already congested motorways and transported over a shorter route by sea, saving time, money and carbon emissions.
However, a word of warning must be added. The port I referred to has recently attempted to relocate to a location outside the city, to deeper water. Unfortunately, planning was refused by the planning board, who are not accountable to the Government. They refused on the grounds that there was no rail link to the new proposed facility. The Government does not have any policy on freight transport by rail. This displays a lack of integrated thinking, where policymaking is uncoordinated across government agencies. Therefore I welcome this report.
(BG) Commissioner, this report is satisfactory for the people who live by the sea. In the context of the new policy of the European Union, the new maritime policy, it is very important to implement an effective ports policy. And since ports are each country's open doors to the world, and since out of twenty-seven countries twenty-four are considered maritime ones, the ports policy proves very important for the economic development of many regions.
It is necessary for local communities to be involved in what happens on their territory and to be included in determining the ports policy. Protection of the environment in maritime territories and coastal zones is necessary because this is exceptionally important. This year the Bulgarian Black Sea coast was polluted by oil slicks on three occasions. We should again turn to the discussion of the matter of drafting a directive on the application of minimum requirements in accordance with the International Convention for the Prevention of Pollution of the Sea by Oil.
(PL) Madam President, our discussion on European ports policy coincides with a time of very dynamic changes in the shipbuilding industry. On the one hand, we may see prospects for development in the industry. The number of orders is rising, and the demand for large container ships is increasing. On the other hand, we must bear in mind that our competitors are in a very strong position. Nearly 75% of container ship building is now carried out by Asian countries - South Korea, Japan and China. Our shipyards are being forced back onto the defensive, with world competition ever harder for them to match. A further problem faced by the industry is the low dollar exchange rate. This situation is threatening many shipyard undertakings with bankruptcy in the longer term.
(RO) Approximately 30% of the movement of goods in Europe takes place in the ports of Rotterdam, Anvers and Hamburg and 20% in the biggest nine ports at the Mediterranean Sea. Romania's and Bulgaria's accession provides the European Union with an exit to the Black Sea and, implicitly, direct access to important sea ports such as Constanţa, Mangalia, Varna and Burgas, as well as to ports situated on the maritime Danube: Galaţi, Brăila, Tulcea and Sulina.
Many European ports deal with differences between the storage and loading-unloading capacities, deficient organization of terminals, insufficient routes and maritime or land access, long waiting time, insufficient security for trucks, trains and barges, low productivity and excessive, slow and expensive formalities.
I consider investments in creating new installations and improving the existent ones, creating waste treatment installations, reducing emissions, simplifying procedures, the transparency of public financing, ensuring health and safety at work a priority. Structural funds, the State aid, the Naiades and Marco Polo programmes are only some of the available Community instruments.
(EL) Madam President, let me first thank the rapporteur, Mr Ortuondo Larrea, for his excellent work, the attention he has given to Members' proposals and his cooperation with the political groups. I also thank the European Commission for presenting a mature, comprehensive proposal that takes account of all the challenges and aspects of a modern policy on sea ports.
In particular, I should like to underline the issue that was finally included, after proposals made by me and other Members: the attention that should be given to island regions. The ports in these regions must be strengthened. It should be stressed that state funding may be allowed so that regional and island ports can be strengthened to meet the challenge of economic and territorial cohesion.
I believe this is a real contribution towards the EU's aims of solidarity, competitiveness and cohesion.
Mr President, I would like to add to my earlier comments by urging the Commission to promote the exchange and dissemination of good practice in the port sector in general and with regard to innovation and the training of workers in particular in order to improve the quality of services, competitiveness of the ports and the attraction of investment.
We welcome the fact there is to be a European Maritime Day on 20 May each year, with an open day to help the public gain a better understanding of the work and importance of the port sector for our lives and our well-being. We urge the operators to reduce the number of empty containers transported and the Commission to promote a single harmonised transport document for all European Union containers, also simplifying customs procedures for goods that have come from or are going to destinations within the Community to the same level as for road, rail or air transport. We also urge the Commission to continue its efforts to ensure that the United States regulation which plans to scan all of the containers that we send there is changed, and replaced by cooperation based on the mutual recognition of authorised economic operators and of security standards agreed by the World Customs Organisation.
To conclude, I would like to thank the shadow rapporteurs, all of my colleagues who have spoken and the secretariats of the Committees on Transport and Regional Development for their help and significant contribution to the final result of this report, as well as staff in the Commission and Directorate B of the Directorate General for Internal Policies of the Union, who produced an excellent report for us on this subject. Thank you to everyone, and I hope that tomorrow we will have support to move forward with this important report.
The debate is closed.
The vote will take place on Thursday 4 September.